Case 1:19-cv-07015-CBA-ST Document 52 Filed 10/26/20 Page 1 of 2 PagelD #: 349

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE EASTERN DISTRICT OF NEW YORK

SEMYON GRINBLAT, individually and on | STIPULATION OF DISCONTINUANCE

behalf of all others similarly situated, | WITH PREJUDICE
Plaintiff,
-against-
THE WITKOFF GROUP LLC, | CASE NO.: 19-cv-7015-CBA-ST
LOIS WITKOFF, |
MARTIN BIRNBAUM,

JOHN DOE 1-X, persons yet unknown,
Limited Liability Companies,
Partnerships, Corporations 1-X, entities
yet unknown,

Defendants. »

IT IS HEREBY STIPULATED AND AGREED by, and between, the attorney for
SEMYON GRINBLAT (the “Plaintiff’) on the one hand, and THE WITKOFF GROUP LLC,
LOIS WITKOFF, and MARTIN BIRNBAUM (collectively, the “Defendants”), on the other hand,
that whereas no party hereto is an infant, or an incompetent person, for whom a committee has
been appointed, and no person not a party having an interest in the subject matter of the action, the
above-captioned action and all asserted, and non-asserted, claims, counterclaims and crossclaims
are hereby dismissed with prejudice and without costs to any party, as against any other party, a
resolution of all matters in dispute having been made pursuant to a settlement agreement executed

between the parties. This stipulation may be signed in counterparts.

 
Case 1:19-cv-07015-CBA-ST Document 52 Filed 10/26/20 Page 2 of 2 PagelD #: 350

IT IS FURTHER STIPULATED AND AGREED that, for purposes of this stipulation,

a facsimile, photocopy, or electronic copy of a signature, has the same force and effect as an

original signature.

Dated: October 23, 2020

Signed:

i / 2 Ds )
Michal (-r in. bat
Michael Grinblat, Esq. (4159752)

Attorney for Plaintiff
SEMYON GRINBLAT

Law Offices of Michael Grinblat

10 East 39" Street, 12" Floor

New York, NY 10016

Tel: (347) 796-0712

Email: michael.grinblatesq@gmail.com

SO ORDERED:

 

Carol Bagley Amon,
US. District Court Judge

 

Dated: October 23, 2020

Signed:

Ah, Mf. al Selo

Maryann 9. ‘Stallone, Esq.

Attorneys for Defendants

THE WITKOFF GROUP LLC,
LOIS WITKOFF, and

MARTIN BIRNBAUM
Tannenbaum Helpern Syracuse & Hirschtritt
LLP

900 Third Avenue

New York, NY 10022

Telephone: (212) 508-6741
Fax: (212) 371-1084
Email: stallone@thsh.com
